Title: To Benjamin Franklin from William Carmichael, 27 February 1785
From: Carmichael, William
To: Franklin, Benjamin


				
					Dear Sir
					Madrid 27th. Feby 1784 [i.e., 1785]
				
				I have delayed writing to your Excy in Expectation of having it in my power to advise you that the unfortunate Mr Hartwell would be entirely extricated from the Situation to which however as you will see by the inclosed papers, his imprudence exposed him. Much About the Time I recd. your Excys. Letter respecting his confinement at Logroño One written to me from Bourdeaux gave me the Same information. I immediately wrote to Bilboa to obtain a circumstantial acct of Case of the Abovementioned Gentleman, but not receiving in course of Post an answer to my Letters, I made use of that of your Excy. in an office I passed to his Excy the Ct. de F. Blanca reclaiming his Liberty & the restitution of his Property. The annexed No 1 is a Copy of the answer thereto. Your Excy will perceive by its Contents, That some time must elapse, owing to the forms established by the Tribunal of the Inquisition, before the Prisoner could receive any Material Benefit from my application, & in consequence, altho’ I frequently pressed dispatch in an Affair which Affected the Liberty & Interests of a Countryman I did not receive further Advice from the Minister until the 2d of last month. No. 2 is a copy of the Ct. de Florida Blanca’s Letter. In the Interval between the reception of the Abovementioned Letters the inclosed No. 3 was sent me without Signature

by a person at Bilbao whom I know to be connected with Mr Hartwell. On Receiving the Answer of the Court No. 2 I wrote to Mr Hartwell to know what I could do further for his Service. I have lately received a Letter from him requesting me to procure him entire Liberty. The Ct de F. Blanca will readily grant his request on condition that he will Leave Spain— The condition is not made by the Minister, but by the Confessor and Inquisitor General. The Altercation which the Case of Mr Hartwell has occasioned between the Ct de F. B. & the two Latter, will give a great Shock to the Power of the Inquisition, as I am assured that the Tribunal will be restricted in future from passing sentence on any Grandee of Spain, on all Persons employed in the Councils, in the Army, Navy &c or on any foreigner until the Process has been submitted to his Majesty, that is to his Minister.
				In the Month of Novr. I recd advice from Cadiz of the Capture of an American vessel by a Corsair of the Emperor of Morrocco. I was also informed you had been applied to on the Same Subject. I immediately requested the Chargé D’Affaires of France agreeable to the 8th Article of our Treaty, to write to the Consul of his Nation to employ his good Offices to procure the Liberation of the vessel & Crew & to endeavour to induce the Emperor to suspend further Hostilities until Congress have time to take Such measures as they might Judge proper to produce a good understanding between the two Countries. I also prevailed on the Ambassador of Holland, the Minister of Sweden & chargé D’Affaires of Denmark to write to their

Respective Consuls for the same purpose. Finding by Letters which I recd. from the Seaports of this Kingdom that the Merchants were under the greatest apprehensions for vessels expected from America, I took Occasion to insinuate to the Ct. de Florida Blanca how agreeable it would be to the People in America to learn that his C.M. had interposed his interference on a subject of such Importance to their Commercial Interests, That not being authorized, I could not Officially request it, but that Animated by a sincere desire to promote a good understanding between the two Countries I could not let Slip the Occasion of giving his Excy. an opportunity of exerting his influence with his Majesty to render a service which could not be but productive of the happiest Consequences. That Minister with much apparent Candor assured me of his readiness to serve us on this Occasion, but seemed to think it requisite that I should write to him on the Subject, This I did & No. 4 is the Copy of his Answer. The inclosed Copies of Letters which I have recd. from Barbary will shew your Excy. the Situation in which this Affair remains.
				I lately recd. Letters from Robt. Morris Esqr. containing a Letter from the Presidt of the Committee of the States & copies

of Letters from Mr Pollock & others at the Havanna complaining of the cruelty & Injustice of the Spanish Government. I immediately laid these Complaints before the Minister & have obtained Orders to render justice to the Parties Aggreived. The Governor will be reprimanded by the Kings direction. I have not yet recd these Assurances in writing, but have been Promised an Answer to my Office, in time for the March Packet—
				I meant to have written more fully to your Excy, but as the Person to whose care I commit this, is only waiting for My letters, I must conclude with praying you to Make the proper Compliments for me to Messrs Adams & Jefferson, to the Marquis de La Fayette & my Name Sake & to believe me with Much respect & Affection Your Excys Obliged & Obedt. Sert
				
					
						Wm. Carmichael
					
					His Excy Benjamin Franklin
				
			